Citation Nr: 1515206	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  15-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Whether there is clear and unmistakable error (CUE) in the February 1946 rating decision that assigned a 10 percent rating for scar, left leg and knee.

2.  Whether there is CUE in the August 1946 rating decision that confirmed and continued a 10 percent rating for scar, left leg and knee.

3.  Whether there is CUE in the February 1947 rating decision that confirmed and continued a 10 percent rating for scar, left leg and knee.

4.  Whether there is CUE in the May 1948 rating decision that confirmed and continued a 10 percent rating for scar, left leg and knee.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Veterans Advocate Group, LLC


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has reviewed both the VA paper and electronic claims file in this matter.  It is noted that the Statement of the Case dated in December 2014 is associated with the VA electronic file that is part of Veterans Benefits Management System (VBMS)(VA's electronic system for document record keeping).

The issue of whether there is CUE in earlier (not defined) rating decisions that failed to assign a severe muscle rating for residuals of shell fragment wound to the right leg has been raised by the record.  See "Memorandum in Lieu of VA Form 646" at 6 (January 28, 2015).  This matter is REFERRED to the Agency of Original Jurisdiction for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By a rating decision dated in February 1946, the RO granted service connection for a scar of the anterior, posterior and medial surface of the left leg and knee from shell fragment wound injury, and evaluated the disorder as 10 percent disabling.

2.  The 10 percent evaluation for scar, left leg and knee was confirmed and continued in subsequent rating decisions dated in the August 1946, February 1947, and May 1948.

3.  The Veteran disagrees with the weighing and evaluation of the evidence considered in the February 1946 rating decision as well as the August 1946, February 1947, and May 1948 rating decisions.

4.  The law extant at the time of the rating decisions was not incorrectly applied and there was no undebatable error of fact or law in the February 1946, August 1946, February 1947, and May 1948 rating decisions.


CONCLUSIONS OF LAW

1.  The February 1946 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

2.  The August 1946 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

3.  The February 1947 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

4.  The May 1948 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Significantly, however, motions for revision of a prior decision on the basis of clear and unmistakable error (CUE) are legal challenges and do not involve the submission of additional evidence because any finding of CUE must be based on the record and law that existed at the time of the rating decision in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  Therefore, the VCAA is not applicable to motions alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Revision on the Basis of CUE

The Veteran through his representative argues that the rating decisions dated February 1946, August 1946, February 1947, and May 1948 contain CUE in that the RO incorrectly applied the following provisions 38 C.F.R. §§ 4.41, 4.42, 4.47-4.56, and 4.72 (1945 Rating Schedule), citing 38 C.F.R. § 3.212 (1945).  See "Memorandum in Lieu of VA Form 646" at 3, 6 (January 28, 2015).  The Veteran seeks revision of the February 1946 rating decision and/or subsequently dated rating decisions to provide a 30 percent evaluation under diagnostic code 5311 for "through and through shell wound, compound, comminuted fracture, incomplete, tibia, left."  Id. at 4-5.

Stated differently, the Veteran's representative argues that the recent increased evaluation (30 percent, effective from October 31, 2013) for residuals of shell fragment wound to the left leg and knee based on Muscle Group XI, Diagnostic Code 5311, should be retroactive to 1946 as the RO erred when a 30 percent rating was not provided at that time.

Legal Criteria

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  CUE is a very specific and rare kind of error; it is an undebatable error of fact or of law which compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for that error.  See Fugo v. Brown, 6 Vet. App. 40 (1993).

Pursuant to 38 U.S.C.A. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  See also, Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

A petition based on CUE requires that a claimant describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Factual Background

The Veteran served on active duty from May 1943 to November 1945.  VA received an original application for VA compensation in November 1945.

A February 1946 rating decision granted service connection for scars of the anterior, posterior and medical surface of the left leg and knee under diagnostic code 0321.  It was noted that the disability was rated on incomplete medical and service records.  The evidence considered included the Veteran's application for VA benefits, date stamped January 1946, and his November 1945 service separation examination, date stamped November 1945.

Report of service separation examination dated in November 1945 reflects that the Veteran sustained multiple wounds, to include perforating left tibia wound, in December 1944 from enemy action, shell fragment.  Skin examination showed scar, anterior, posterior and medial surface of left leg and left knee.  The condition was noted to be incurred in military service (IMS) but was NSND (non-symptomatic, non-disabling).  Musculoskeletal defects were recorded as "none."  

The Veteran's 1945 VA application for benefits reflects "wounded in leg - broken - Dec. 18, 1944."

A VA Rating Worksheet dated February 16, 1946 reflects disability claim information from the Veteran's service separation examination and his VA application for benefits.  A letter dated in February 1946 from VA notified the Veteran of the 10 percent disability award for scars of the left leg and knee.  

An August 1946 rating decision reflects "reconsideration" of the February 1946 disability award.  The RO confirmed and continued the 10 percent evaluation under diagnostic code 5311 for scars, anterior, posterior, and medial surfaces of the left leg and knee, (muscle) group XI.  VA notified the Veteran by letter dated in August 1946 that the evaluation had been reviewed with the receipt of additional service records although no specific records were referenced.

A February 1947 rating decision reflects "reconsideration" the prior disability award based on VA pension examination dated in January 1947.  The RO confirmed and continued the August 1946 rating decision.  VA notified the Veteran in a February 1947 letter that there was no change in the evaluation based on the January 1947 VA examination.
The January 1947 VA examination showed a history of shrapnel wounds to both legs in service with 5 operations on his left leg for a compound fracture.  The Veteran complained of aching and pain especially in the cold and wet weather, but that he was able to walk normally without a limp for short periods of time.  Objectively, the left leg had a scar in calf area described as well-healed, soft, and non-adherent.  There was an angulated scar on medial aspect of the tibia that was well-healed, soft, and pliable.  The Veteran had full motion of all joints with no evidence muscular atrophy.  The tibia was firm and the tibial ridge straight.

A May 1948 rating decision reflects that the Veteran's evaluation was reconsidered based on receipt of additional medical evidence, which consisted of service treatment records (STRs) received in an envelope date stamped May 5, 1948.  In a May 1948 letter, VA notified the Veteran that there was no change in the evaluation of his disability in view of a new rating schedule for evaluating disabilities and the additional medical records.  The STRs show that, in December 1944, the Veteran sustained shell fragment wounds to the left leg, a perforating wound to the left lower leg and a penetrating wound of the left tibia.  Notes showed that the Veteran had an irregular defect in the anterio-lateral aspect of the tibia about 15 centimeters (cm) below the knee joint, and a small shell fragment in the soft tissue posterior and superior to the site of the defect.  Another December 1944 notes reflects that "examination shows the MFB [metallic foreign body] relatively superficial, posterior in the calf of the leg."  X-ray findings dated December 1944 indicate a "gouging incomplete fracture proximal & mid 3rd of tibia measuring 18 millimeters (mm) in diameter.  There is an MFB, 15mm x 10mm in calf of leg."  January 1945 notes indicate that foreign bodies were removed from the left leg.  A May 1945 record reflects that the Veteran had a perforating wound of the left lower leg (upper third), healed; and a compound and comminuted fracture of the left tibia, upper third, incomplete, healed.  Wounds were debrided in December 1944; foreign bodies were removed and wounds closed in January 1945.

VA provided the Veteran with notice of the actions and evaluation of his disability.  No appeal was filed in regard to these rating decisions.


Analysis

The Board has carefully reviewed all the evidence of record.  The Board finds that the Veteran essentially disagrees with the weighing and evaluation of the evidence considered in the February 1946 rating decision as well as in the August 1946, February 1947, and May 1948 rating decisions; the law extant at the time of the rating decisions dated 1946 to 1948 was not incorrectly applied; and there was no undebatable error of fact or law in the February 1946, August 1946, February 1947, and May 1948 rating decisions.

The February 1946 rating decision reflects an evaluation for scars, but not muscle injury, for the left leg and knee.  Likewise, the subsequent rating decisions dated in August 1946, February 1947, and May 1948 rating decisions reflect an evaluation for scars, but not muscle injury, of the left leg and knee.  Notably, the medical evidence of record at the time of these rating decisions did not show muscle disability.

Diagnostic code 0321 (1933 ed.) extant at the time of this initial 1945 rating provides that superficial scars involving only skin or superficial fasciae (a) poorly nourished, with repeated ulceration or (b) tender and painful on objective demonstration was rated as 10 percent disabling.  A NOTE provides that the aforementioned code is not to be applied to minor paresthesias in the region of the scar and not to be combined with muscle injuries.

To the extent that the Veteran argues that the RO should have rated his disability as a "through and through" muscle injury, the Board observes that at the time of the February 1946 rating decision, the 1933 Rating Schedule provided that, for a moderate disability of muscles, the type of injury should have been a through and through or deep penetrating wound of relatively short track or through a relatively limited area of muscle tissue.  There should be absence or slight evidence of prolonged infection with drainage.  Tests of function should be compared with sound side.  VA Schedule for Rating Disabilities, Second Edition, Muscle Injuries (GPO 1933).

A statute approved in June 1946 provided that, on and after April 1, 1946, all initial ratings in claims for veterans' disability compensation or pension and awards based thereon should be determined under the Veterans' Administration revised Schedule for Rating Disabilities, 1945, whether the claim covered a period before or after that date.  38 U.S.C. 736-738 (1946).

Specifically, the 1945 Schedule for Rating Disabilities of the musculoskeletal system provided extensive discussion of the types of disability to be expected from the effects of missiles, deeper structures, muscle injuries, muscle weakness, muscle damage, muscle patterns, and muscle groups.  See VA Schedule for Rating Disabilities, 1945 Edition, 8 to 15 (GPO 1945).  In pertinent part, the rating schedule provided that through and through or deep penetrating wound of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  (Emphasis in original).  VA Schedule for Rating Disabilities, 1945 Edition, The Musculoskeletal System, 17(2) (GPO 1945).

With regard to scars, the 1945 rating schedule had several diagnostic codes.  Diagnostic code 7803 provided that scars, superficial, poorly nourished, with repeated ulceration, warranted an evaluation of 10 percent. Diagnostic Code 7804 provided that scars, superficial, tender and painful on objective demonstration, warranted a 10 percent evaluation.  Diagnostic code 7805 provided that other scars should be rated on the limitation of function of the body part affected.

As noted above, in a January 1946 rating decision, the RO granted service connection for scars of the left leg and knee arising from shell fragment wounds sustained during his active duty service in World War II.  This condition was rated under a diagnostic code pertaining to scars and a 10 percent disability rating was assigned.  This rating decision was based on consideration of the Veteran's service separation examination dated in November 1945, which notes scars of the left leg and knee but notes no musculoskeletal defects.

Although the Veteran's complete service treatment records had not been obtained prior to the initial rating decision and the Veteran had not yet been afforded a VA examination, service treatment records were subsequently received in May 1948 and reflect treatment for shell fragment wounds to the left leg and knee to include a compound, comminuted fracture of the tibia.  However, none of the medical or lay evidence of record at the time of the rating decisions in question reflect a "through and through" type muscle injury-this is not shown until shown until 2014 on VA examination dated in June 2014.  Although the Veteran reported left leg pain on his January 1947 VA examination, there was no abnormal underlying pathology at that time to account for his complaint noted in the report of examination.  Moreover, a through and through muscle injury was not indicated.  Also, in regards to the scars, they were described as well-healed, soft, non-adherent, and pliable.  Terms, such as, contracted, depressed or tender were not used to characterize the scars.  A through and through muscle injury was not identified on the Veteran's service separation examination dated in November 1945 or the January 1947 VA examination.

The Board finds that the Veteran's argument is essentially an allegation as to how the facts were weighed in the RO decisions.   This cannot form the basis of a CUE claim.  The Veteran argues that the evidence showed that he had a disability which should have been rated as a muscle injury rather than as a scar.  This is an attack on how the facts were weighed and, in view of the negative medical findings for musculoskeletal disorder on the Veteran's service separation examination, STRs, and the January 1947 VA examination, it cannot be said that through and through or deep penetrating wound of relatively short track by single bullet or small shell or shrapnel fragment was undebatable present at the time of the RO's rating decisions dated February 1946 through May 1948.

The Board acknowledges that the rating decisions at issue do not clearly identify the evidence reviewed or the content of that evidence.  However, examining the date stamps of the records in conjunction with the rating decisions sufficiently shows the rating decisions evidentiary underpinnings.  For instance, the Veteran's service separation examination is date stamped November 1945 and the Veteran's application for VA compensation is date stamped November 1945, which were clearly of record at the time of the RO's February 1946 decision.  The STRs' envelope containing additional STRs is date stamped May 5, 1948 and this evidence was clearly of record at the time of the RO's May 18, 1948 rating decision.  
Irrespective of the date stamps and VA's receipt of the Veteran's STRs, a review of the record existing at the time of the RO's rating decisions yields no evidence of "through and through" or deep penetrating shell or shrapnel fragment wound.

The Board observes that the Veteran has not averred that the assignment of a 10 percent rating for scar was improper, but that a rating based on muscle injury was required based on the facts and laws extant.  The Board observes that CUE is not shown in the evaluation of scar, as opposed to muscle injury, as the evidence of record at that time failed to show a poorly nourished scar with repeated ulceration, a tender painful scar on objective demonstration, or a scar productive of muscle damage.

The Board has considered the various arguments advanced by the Veteran and his representative in support of the motion for revision based on CUE and the assignment of a 30 percent or more disability rating for muscle group injury.  It is argued that the RO should have known that the Veteran had a "through and through" type muscle injury based on the scars.  However, the Board finds that this again amounts to a disagreement with how the RO evaluated the evidence at that time.

It is argued that the RO erred by rendering an evaluation without a complete record, to include STRs and an adequate VA examination (which would have then shown that the Veteran had a "through and through" type muscle injury).  See "Memorandum in Lieu of VA Form 646" at 2 (January 28, 2015).  However, a failure in the duty to assist, which would encompass the duty to obtain a VA examination if necessary, does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final).   See also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), (the assertion of CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record is not CUE).  It is well-established that any failure of the duty to assist does not rise to the level of CUE as the correct facts were reviewed and the correct law was applied.  Moreover, even with due consideration of all of the Veteran's STRs, there is no indication that the RO committed error when it did not assign an evaluation for the left leg based on muscle group injury.

It is argued that the RO incorrectly applied the provisions of 38 C.F.R. §§ 4.41, 4.42, 4.47-4.56, and 4.72 (1945 Rating Schedule), citing 38 C.F.R. § 3.212 (1945).  See "Memorandum in Lieu of VA Form 646" at 3 (January 28, 2015).  More specifically, the representative argues that the RO did not consider that the Veteran had a "through and through" muscle injury and, thus, erred when it failed to consider the cited provisions involving history of injury, medical examinations, and evaluating muscle injuries.  He reports that the STRs show that the Veteran's left leg wounds were due to a high explosive causing a perforated wound of the left lower leg (upper third) and a compound, comminuted fracture of the left tibia, incomplete due to penetrating shell wound.  He then notes that the STRs show scar, anterior, posterior, and medial surface over the left leg and knee and concludes that this "would indicate a through and through wound (anterior entrance and posterior exit or vice versa)."  The representative's argument is again predicated on a weighing of the facts, not misapplication of the law.  The Board does not dispute the existence of a "through and through" muscle injury was shown by the evidence as of June 2014.  See VA Disabilities Benefits Questionnaire (June 2014).  However, the facts available to the RO at the time of the rating decisions at issue here did not show a "through and through" muscle injury although there were scars at the time of the rating decisions in February 1946, August 1946, February 1947, and May 1948.  Notably, an STR dated in December 1944 shows "MFB relatively superficial, poser in the calf of the leg" which could suggest a non-through and through type injury.  In the records available to the RO, the terminology associated with the wounds were "perforating" and "penetrating" but not "through and through."  Furthermore, given the RO's assignation of diagnostic code 5311 on reconsideration the evaluation in August 1946, this reflects that the RO was cognizant of the muscle injury in service but that scars were the only ratable residual at that time.  Although the regulations cited by the Veteran's representative were not explicitly discussed in the rating decisions at issue from 1946 to 1948, this does not equate with a misapplications of the law.  In fact, there is nothing in the record that shows undebatably that the RO committed error when applying the facts to the law at the time of the rating decisions in February 1946, August 1946, February 1947, and May 1948.

Given the aforementioned, the RO assigned a 10 percent rating based on correctly applying the existing laws and regulations, which are cited in detail, above, to the facts they had.  It is noted that the RO did not have access to most of the Veteran's STRs when it adjudicated his claim in February 1946, August 1946, and February 1947 as they had not yet been received.  The RO only had access to the Veteran's separation examination and, as of January 1947, a VA examination report.  The remainder of the Veteran's STRs were later associated with the claims file in 1948.  None of the evidence of record at the time of the rating decisions at issue showed that the Veteran had a "through and through" type muscle injury to warrant a 30 percent evaluation at that time as argued by the Veteran and his representative.

Although the Veteran now honestly believes that a mistake was made in February 1946, August 1946, February 1947, and May 1948 rating decisions, the arguments set out amount to a dispute with the weighing and evaluation of the evidence then of record.  This is the type of allegation that cannot, as a matter of law, form the basis for CUE.  A mere disagreement with how the RO evaluated the facts before it does not constitute an allegation that is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The Veteran has raised questions concerning the weighing or interpretation of the evidence, but he has not provided "persuasive reasons . . .as to why the result would have been manifestly different but for the alleged error."  Fugo, 6 Vet. App. at 44.  The Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of the previous adjudication would have been manifestly different but for an error.  Instead, the Veteran's arguments amount to a disagreement with how the RO weighed or evaluated the facts, and, therefore, cannot be the basis of a valid claim of CUE.

The motion for revision based on CUE of the RO's rating decisions dated February 1946, August 1946, February 1947, and May 1948 is denied.



ORDER

The motion for revision based on CUE of the RO's rating decision dated February 1946 that assigned a 10 percent rating for scar, left leg and knee is denied.

The motion for revision based on CUE of the RO's rating decision dated August 1946 that confirmed and continued a 10 percent rating for scar, left leg and knee is denied.

The motion for revision based on CUE of the RO's rating decision dated February 1947 that confirmed and continued a 10 percent rating for scar, left leg and knee is denied.

The motion for revision based on CUE of the RO's rating decision dated May 1948 that confirmed and continued a 10 percent rating for scar, left leg and knee is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


